


110 HR 5555 IH: Volunteer Firefighter Tax Relief Act

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5555
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  volunteer firefighters a deduction for personal safety
		  clothing.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Firefighter Tax Relief Act
			 of 2008.
		2.Deduction for
			 personal safety clothing of volunteer firefighters
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Personal safety
				clothing of volunteer firefightersIn the case of an individual who is a
				volunteer with a volunteer fire department, there shall be allowed as a
				deduction an amount equal to the amount paid during the taxable year for
				personal safety clothing (including helmets and boots) designed for use, and to
				be used by such individual, in performing fire fighting services for such
				department.
					.
			(b)Deduction
			 allowed whether or not taxpayer itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting before the last sentence thereof the following new
			 paragraph:
				
					(22)Personal safety
				clothing of volunteer firefightersThe deduction allowed by
				section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for such part VII is amended by
			 striking the last item and inserting the following:
				
					
						Sec. 224. Personal safety clothing of
				volunteer firefighters.
						Sec. 225. Cross
				reference.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
